Citation Nr: 0003340	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March to May 1977.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  

In the April 1999 statement of the case, the RO addressed the 
issue of service connection for a depressive disorder.  
However, the claim of entitlement to service connection for a 
psychiatric disability has been previously denied by the RO.  
In January 1984, the RO denied the claim of entitlement to 
service connection for an emotionally unstable personality.  
The veteran was provided notice of this decision that month 
and did not appeal.  As a result, unless the veteran provides 
new and material evidence to reopen the claim, the Board is 
bound by expressed statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 83rd F.3d 1380, 1384 
(Fed. Cir. 1996).  In Barnett, the United States Court of 
Appeals for the Federal Circuit concluded that 38 U.S.C.A. 
§ 7104  (West 1991) does not merely "empower" but 
"requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Accordingly, unless, and until, 
the veteran provides new and material evidence to provide a 
basis to reopen this claim, the Board or the RO may not 
unilaterally adjudicate the merits of a claim denied by the 
RO many years ago.  Accordingly, the Board must address the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  This would include both a 
depressive disorder and an emotionally unstable personality.


REMAND

A hearing was held before a Member of the Board in October 
1999.  Unfortunately, a transcript of that hearing can not be 
obtained.  In December 1999, the veteran was notified of this 
problem.  In January 2000, the veteran stated that he wish to 
attend a second hearing before a Member of the Board at the 
RO.  Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for a hearing before a before a Member of 
the Board in Waco, Texas, in the order 
that this request was received.

2.  Thereafter, the case should be 
reviewed by the RO.  The issue of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for an acquired psychiatric 
disability should be reviewed by the RO 
in light of the criteria laid down in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and he and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




